Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
in line 5 of Claim 1, delete “arm” and insert --each of the plurality of arms--;
in line 8 of Claim 1, insert --plurality of-- before “arms”;
in line 12 of Claim 1, insert --plurality of-- before “arms”;
in line 1 of Claim 4, delete “motions” and insert --motion--;
in line 1 of Claim 7, insert --to the-- before “top portion”;
in line 4 of Claim 10, insert --the plurality of-- before “motion sensors”;
in line 5 of Claim 10, insert --the plurality of-- before “motion sensors”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to inclusion of limitations “a plurality of supports extending from the top portion of the structure and configured to hold the motion sensor when the plurality of arms of the structure are transitioning between the first position and the second position” and ‘the motion sensor is mounted upside down capable of providing a sensing range of up to 360 degrees”. Prior art such as Kreitenberg (20180256764) discloses a system (1) comprising a structure (1) positionable within a target volume (i.e. inside of airplane – see Figures 1-17, p. 2 [0033] – las 2 lines), the structure (1) including a base (i.e. body/base where the internal components are store – see Figures 1-8) and a plurality of arms (5A; 5B; 5C) connected to the base (see Figures 2-4 and 6-11), each arm (5A; 5B; 5C) configurable between a first position and a second position, wherein each of the plurality of arms (5C) is fully collapsed in the first position (see Figure 9) and fully expanded in the second position (see Figure 10); a plurality of light sources (2) connected to the plurality of arms (5A; 5B;b5C) and capable of emitting ultraviolet light to irradiate the target volume when the  plurality of arms of the structure are positioned between the first position and the second position; a motion sensor connected to a top portion of the structure. Prior art of Romo (20210077651) also discloses a system (1000) (see Figures 1-33G) comprising a structure (1007) positionable within a target volume, the structure (1007) including a base (1007) and a plurality of arms (1001, 1002, 1003, 1004) connected to the base (1007) (see Figures 1-4), each arm (1001, 1002, 1003, 1004) configurable between a first position (see Figures 1 and 3) and a second position (see Figure 4), wherein each of the plurality of arms (1001, 1002, 1003, 1004) is fully collapsed in the first position (see Figures 1 and 3) and fully expanded in the second position (see Figure 4); a plurality of light sources (1000, 1006, 1008) connected to the plurality of arms (1001, 1002, 1003, 1004) and capable of emitting ultraviolet light to irradiate the target volume when the plurality of arms of the structure are positioned between the first position and the second position. Neither Kreitenberg (‘764) nor Romo (‘651) specifically teach a motion sensor connected to a top portion of the structure where the motion sensor is mounted upside down capable of providing a sensing range of up to 360 degrees or a plurality of supports extending from the top portion of the structure and configured to hold the motion sensor when the plurality of arms of the structure are transitioning between the first position and the second position. While prior art such as Paver Jr. (20160213798) discloses a system (10) comprising a structure (12, 14) positionable within a target volume (see Figures 1-17), the structure (12, 14) including a base (12) and a plurality of arms (104, 108) connected to the base (12) (see Figures 4A-4D), each arm (104, 108) configurable between a first position (see Figures 3-4A) and a second position (see Figures 4B-4D), wherein each of the plurality of arms (104, 108) is fully collapsed in the first position (see Figures 3-4A) and fully expanded in the second position (see Figures 4B-4D); a plurality of light sources (106) connected to the plurality of arms (108) (see Figures 4A-4D) and capable of emitting ultraviolet light to irradiate the target volume when the plurality of arms (104, 108) of the structure (12, 14) are positioned between the first position (see Figures 3-4A) and the second position (see Figures 4B-4D); and a motion sensor (62) connected to a top portion of the structure (12, 14) (see Figures 1A-4D), Paver Jr. (‘798) also does not specifically teach a plurality of supports extending from the top portion of the structure and configured to hold the motion sensor when the plurality of arms of the structure are transitioning between the first position and the second position or that the motion sensor is mounted upside down capable of providing a sensing range of up to 360 degrees. 
It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a system comprised of components in the configuration as set forth in the claims, particularly a plurality of supports extending from a top portion of a structure and configured to hold a motion sensor when a plurality of arms of the structure are transitioning between a first position and a second position and that the motion sensor is mounted upside down capable of providing a sensing range of up to 360 degrees.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799